PROB 12B
(4117)

                                   United States District Court
                                            for
                                  District of New Jersey
               Request for Modifying the Conditions or Term of Supervision
                              with Consent of the Offender
                                (Probation form 49, Waiver ofHearing is Attached)

Name of Offender: Pierre Lacosta Warren                                                  Cr.: 18-00353-001
                                                                                          PACTS #: 64616

Name of Sentencing Judicial Officer:       THE HONORABLE SAMUEL GRAYSON WILSON (WDNA)

Reassigned to Judicial Officer:            THE HONORABLE JOHN MICHAEL VAZQUEZ

Date of Original Sentence: 05/13/20 13

Original Offense:       Conspiracy to Distribute More Than 1,000 Kilograms of Marijuana; Money
                        Laundering

Original Sentence:      60 months imprisonment, 3 years supervised release, $200 total special assessment

Special Conditions: None

Type of Supervision: Supervised Release                           Date Supervision Commenced: 05/1 8/2018

                                       PETITIONING THE COURT
l        To modify the conditions of supervision as follows:

           MENTAL HEALTH TREATMENT

           You must undergo treatment in a mental health program approved by the US. Probation Office
           until discharged by the Court. As necessary, said treatment may also encompass treatment for
           gambling, domestic violence and/or anger management, or sex offense-specific treatment, as
           approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation Office
           will supervise your compliance with this condition.

                                                   CAUSE

Mr. Warren has a history of bipolar disorder and is currently experiencing mild depression. Mr. Warren
wishes to attend mental health counseling to address his current issues.

                                                                    Respectfully submitted,



                                                                     By: Anthony J Nisi
                                                                          U.S. Probation Officer
                                                                     Date: 11/13/2018
                                                                                     Prob 12B—page2
                                                                                 Pierre Lacosta Warren



 THE COURT ORDERS:

)iZ The Modification of Conditions as Noted Above (as recommended by the Probation Office)
 T No Action
 T Other



                                                             Signature of Judicial Officer

                                                                I       1/7
                                                                         Date
